Citation Nr: 0724810	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
granted service connection for bilateral hearing loss, 
assigning a 0 percent (noncompensable) rating.  The veteran's 
disagreement with the rating assigned led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A copy of the transcript of this 
hearing has been made part of the claims file.  Subsequent to 
the hearing, the representative, on behalf of the veteran, 
submitted additional evidence, but waived RO consideration of 
this evidence.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
Roman numeral designation of II and hearing loss in the left 
ear with a Roman numeral designation of II. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in November 2003 and March 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The March 2005 letter also generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now typically 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case, and the RO followed 
proper procedure.  Initially, it must be noted that the claim 
for increased rating on appeal is a downstream issue from the 
veteran's claim for entitlement to service connection for 
hearing loss.  The veteran filed a claim for entitlement to 
service connection for hearing loss in October 2003.   See 38 
C.F.R. §§ 3.1, 3.155 (2006).  The RO issued a VCAA letter in 
November 2003 informing the veteran of what the evidence must 
show to substantiate a claim for service connection.  The RO 
granted service connection and assigned a 0 percent rating 
for the hearing loss in May 2004, and the veteran has 
appealed the initial rating assigned by the RO.  This is 
considered a "downstream" issue, as the veteran has raised a 
new issue (increased rating), following the grant of the 
benefits sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in March 2005, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for hearing loss.  Thus, the veteran was 
informed of the evidence needed to substantiate an evaluation 
in excess of 0 percent for hearing loss.  Therefore, VA has 
met its duty to notify the veteran in connection with his 
claims for increased ratings.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).

Additionally, the veteran cannot be prejudiced by not 
receiving notice of the downstream issue of the establishment 
of an effective date that is not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided additional VCAA 
notice by way of the March 2005 letter.  This letter was 
issued after the rating decision on appeal and on the same 
day that the statement of the case was issued.  Therefore, 
the veteran was not provided with timely VCAA notice.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The timing error with respect to the 
notice requirements noted above raises a presumption of 
prejudicial error but such error is rebutted by the record.  
Timely notice would not have operated to alter the outcome in 
the instant case where evidence establishing a compensable 
hearing loss is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  As explained in 
more detail below, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered (see Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992)) and in this case, the 
pertinent audiological test results do not support a 
compensable rating.

In addition, the Board finds it noteworthy that the veteran 
and his accredited representative testified at an April 2007 
Board hearing, after he had received the 2005 notice wherein 
he raised no issue with respect to this matter.  The record 
contains his testimony regarding the current severity of his 
bilateral hearing disability.  It appears that all obtainable 
evidence identified by the appellant relative to the claim 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  He submitted additional evidence 
after the hearing.  For these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  That is, any defect in the timing or content 
of the notices has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).   "Under these circumstances, the Board finds that a 
remand of the veteran's appeal in order to correct this 
timing error is not warranted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  The Board acknowledges that 
the veteran contends that the April 2004 VA examination is 
inadequate.  See 38 C.F.R. §§ 3.159(c)(4), 3.326, 3.327.  The 
veteran asserts that during this examination he guessed too 
much and anticipated sounds, leading to tests scores that do 
not accurately reflect the severity of his disability.  In 
addition, he contends that the testing environment did not 
reflect the real world environment. Further, he alleges that 
his hearing disability has increased in severity since the 
April 2004 VA examination, and therefore, he should be 
reexamined to evaluate the current severity of his 
disability.  

The Board finds, however, that the April 2004 VA examination 
is adequate for rating purposes.  Although the veteran 
contends that he guessed at answers, during his testimony 
before the Board, he noted that he was following the 
examiner's instructions.  The examination was conducted by a 
medical professional trained in the giving of such tests.  
The examiner made no notation that the testing results may 
have been inadequate or that the testing results were not an 
accurate reflection of his hearing disability outside testing 
conditions.  Further, although the veteran contends that his 
hearing disability has become more severe since the April 
2004 testing, there is no indication that the veteran has 
sought medical treatment for his hearing disability since the 
April 2004 VA examination, and therefore, no medical evidence 
indicating that he would have materially different results 
during a new audiometric testing.  Therefore, the Board finds 
that it is unnecessary to remand the veteran's appeal for an 
additional VA examination.  See 38 C.F.R. §§ 3.159(c)(4), 
3.326, 3.327.   See VAOPGCPREC 11-95 (The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

Therefore, VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

Legal Criteria 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. §  4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The veteran contends that his hearing loss disability is more 
severe than contemplated by a noncompensable rating.  The 
veteran wears a hearing aid and he specifically asserts he 
has difficulty understanding words and cannot talk on the 
phone.  He also uses closed captioning while watching 
television.

In his testimony before the Board, he testified that his 
hearing disability affected him at work.  He stated that he 
had misunderstood a work assignment.  He noted that he did 
not get a job promotion, and although the employer would not 
say that it was due to his hearing disability, he believed he 
was denied the promotion due to his disability.  He testified 
that he retired due to these reasons.  He receives Social 
Security benefits based on age, not disability.  

The veteran submitted multiple lay statements from friends 
and relatives.  These statements indicate how the severity of 
the veteran's hearing loss disability has affected his life.  
The veteran's wife submitted a letter detailing the 
difficulties his hearing disability creates.

The claims file includes the results of two audiological 
tests:  An October 2003 private evaluation and an April 2004 
VA examination.   

The Board has reviewed the results from this private test.  
As noted above, for rating purposes, the puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
In addition, there is no indication that the discrimination 
test was the Maryland CNC test, as required by 38 C.F.R. 
§ 4.85.  Therefore, as the private medical record does not 
contain all the necessary threshold values and does not 
indicate that the required speech discrimination test was 
used, the Board finds that this private audiological record 
cannot be used for rating purposes.  See 38 C.F.R. § 3.326.

In the April 2004 VA examination, audiological testing 
revealed puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
60
70
70
LEFT
35
60
70
75

The veteran had Maryland CNC test scores of 88 percent in the 
right ear and 96 percent in the left ear.  The audiologist 
found that the veteran had moderately severe to severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.

Analysis

Using the audiological test results from the April 2004 
examination, the veteran had puretone threshold averages of 
54 in the right ear and 60 in the left ear and speech 
discrimination scores of 88 percent in the right ear and 96 
percent in the left ear.  Using Table VI, located in 
38 C.F.R. § 4.85, the veteran's hearing had a numeric 
designation of II in the right ear and a numeric designation 
of II in the left ear.  



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Under Table VII, also located in 38 C.F.R. § 4.85, the 
numeric designation of II converges with the numeric 
designation of II at a point that indicates a 0 percent 
(noncompensable) rating.  This testing did not indicate that 
the veteran had an exceptional pattern of hearing impairment 
as defined by 38 C.F.R. § 4.86.



Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Further, as noted above, although there is a private 
audiological test of record, it is not adequate for rating 
purposes.  In order to determine hearing impairment for VA 
purposes, an audiological examination must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).  Such was not done in 
the private examination.

The Board has considered the statements made by and on behalf 
of the veteran regarding his hearing loss.  The Board is 
bound in its decisions by the regulations of the Department.  
38 U.S.C.A. § 7104(c).  The supplementary information 
included with the publication of the revisions to the 
Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) 
discusses VA's choice of methodology employed for determining 
impairment of auditory acuity.  In short, the use of the 
Maryland CNC speech discrimination test and the puretone 
threshold average determined by an audiometry test was 
established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study. "This long-standing methodology was properly 
administered in this case, and there is no evidence that VA 
improperly interpreted the testing results.  The evaluations 
derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  VHA consultants 
have "indicated that it is well accepted in the audiological 
literature that the better the speech discrimination score, 
the better the overall result with hearing aids . . ."  See 
64 FR 25200, 25204 (May 11, 1999).  The schedular criteria 
are specific, and, regrettably, the veteran's hearing loss is 
simply not of sufficient severity to warrant a compensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As can be seen above, a 0 percent rating is assigned 
for a wide range of hearing impairment, some of which is more 
severe than that shown by the probative evidence in this 
case. Using the results from the adequate VA examination, a 0 
percent rating is appropriate, and no stage ratings are in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).    

The Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Such factors may 
include frequent hospitalization or marked interference with 
employment.  In this case, there has been no treatment of any 
kind since 2004.  It is recognized that the veteran testified 
as to the impact of his hearing loss on his past employment.  
The veteran had been able to maintain gainful employment, and 
his Social Security benefits are based on his age.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155.  Thus, the Schedule already envisions impairment in 
earning capacity from service-connected disability.   No 
particular factors have been raised that indicate that the 
use of the Schedule is rendered impractical.  In the absence 
such factors, the criteria for submission for assignment of 
an extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Since the veteran has service connection for his hearing 
loss, he may always seek medical care through VA, including 
for any refinement of his hearing aids.  Further, any 
additional audiological examination may be submitted to the 
RO for a reopened claim.    

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a compensable rating for bilateral hearing loss 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


